DETAILED ACTION
This action is in reply to papers filed 2/4/2020. Claims 1-11 and 13-33 are pending with claims 1-11 and 15-16 examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180346933A1, Published 12/6/2018.

Withdrawn Rejection(s)  
The 112 (b) rejection of claims 2-3, 6 and 9 are withdrawn in view of amendments made to claim. 
The 102 (a)(1)/(a)(2) rejection of claims 1-2, 6 and 8 as being anticipated by Rohde et al. (WO2013086008A1, Filed 12/5/2012, Published 6/13/2013) is withdrawn in view of amendments to independent claim 1. Particularly, Rohde et al. fails to teach a pH of at least 7.6 to less than 8.6. 
The 103(a) rejection of claims 3 and 4 as being unpatentable over Rohde et al. (WO2013086008A1, Filed 12/5/2012, Published 6/13/2013) as applied to claims 1-2, 6 and 8  above, and further in view of Ma et al. (Molecular and Cellular Biochemistry volume 389, pages 
The 103(a) rejection of claim 7 as being unpatentable over Rohde et al. (WO2013086008A1, Filed 12/5/2012, Published 6/13/2013) as applied to claims 1-2, 6 and 8  above, and further in view of Poleganov et al. (Hum Gene Ther. 2015 Nov;26(11):751-66.. E-published 10/1/2015) is withdrawn in view of amendments made to claim 1. 
The 103(a) rejection of claims 5 and 9-11 as being unpatentable over Rohde et al. (WO2013086008A1, Filed 12/5/2012, Published 6/13/2013) as applied to claims 1-2, 6 and 8  above, and further in view of Phua et al. (J Control Release. 2013 Mar 28; 166(3): 227–233.), Ma et al. (Molecular and Cellular Biochemistry volume 389, pages 209–218(2014)) as evidenced by Thomas Scientific, Ni et al. (WO2013173248A2, Published 11/21/2013) and Koyanagi et al. (EP2202309A1, Published 6/30/2010) is withdrawn in view of amendments made to claim 1.
The 103(a) rejection of claims 15 and 16 as being unpatentable over Rohde et al. (WO2013086008A1, Filed 12/5/2012, Published 6/13/2013) as applied to claims 1-2, 6 and 8  above, and further in view Howden et al. (Stem Cell Reports. 2015 Dec 8; 5(6): 1109–1118. E-Published 11/12/2015) is withdrawn in view of amendments made to claim 1.
The statutory type (35 U.S.C. 101) double patenting rejection of instant claims 1, 5 and 8 as claiming the same invention as that of claims 1, 13 and 20 of copending Application No. 16072797 is withdrawn in view of amendments to instant claims. 
The non-statutory type double patenting rejection of instant claims 2-4, 6-7 and 9-12 as being unpatentable over claims 2, 4-5, 7-8, 10, 15-16, 18, 21-22 and 24-25 of copending Application No. 16072797 is withdrawn in view of amendments made to claim 1. Particularly, 

Rejection(s) Necessitated by Amendments
Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the mRNA cocktail" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 depends from claim 9. Claim 9 fails to recite an ‘mRNA cocktail’. Note that this language (mRNA cocktail) was specifically deleted in the claims filed 2/4/2021. See below.

    PNG
    media_image1.png
    496
    931
    media_image1.png
    Greyscale

Note also that independent claim 1 also fails to recite an ‘mRNA cocktail’. Accordingly, an ‘mRNA cocktail’ lacks antecedent basis. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Prior Art Rejection 1
Claim 1-2, 5-6, 8-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013, previously cited), Rohde et al. (WO2014071219A1, Published 5/8/2015), hereinafter referred to as Rohde (b) and Howden et al. (Stem Cell Reports. 2015 Dec 8; 5(6): 1109–1118. E-Published 11/12/2015, previously cited).

Regarding claim 1, Rohde et al. teach a method of reprogramming single (as in claim 9) (Pg. 26, lines 4-5) primary human (as in claim 8) fibroblast cells to a pluripotent state (Pg. 19, lines 33-34), the method comprising transfecting the primary fibroblast cells, which are seeded at a density of about 1000 cells/cm2 or less (Pg. 20, lines 29-35) in the absence of feeder cells (Pg. 47, lines 19-33), with a composition comprising a complexation buffer (Pg. 45, lines 20-22; Examiner notes that on pg. 45 Rohde discloses use of Opti-MEM medium which is disclosed as a complexation buffer in para. 12 of the instant PgPub) and a reprogramming RNA cocktail (Pg. 41, lines 1-10). Regarding claim 2 (b) and claim 10 (a), Rohde teaches the reprogramming mRNA cocktail comprises at mRNA encoding Oct4, Sox2, and Klf4 in a 3: 1: 1 molar ratio (Pg. 41, lines 8-10). Regarding claim 6 (a), 
However, Rohde et al. fails to teach the complexation buffer has a pH of at least 7.6 to less than 8.6 (as further in claim 1) or 7.8 to 8.4 (as in claim 5).
Before the effective filing date of the claimed invention, Rohde (b) et al. taught  a method for treating a patient comprising: removing a cell from the patient, b. inducing the cell to express a gene-editing protein by transfecting the cell with a nucleic acid encoding a gene-editing protein, c. reprogramming the cell, and e. introducing the cell into the patient. In one embodiment, Rohde (b) teaches the cell is reprogrammed by transfecting the cell with one or more synthetic RNA molecules encoding one or more reprogramming proteins. With further regards to claim 1 and regarding claim 5, Rohde (b) teaches the cells are reprogrammed using a complexation medium- a medium to which a transfection reagent and a molecule to be transfected are added and in which the transfection reagent associates with the molecule to be transfected- having a pH of 7.6 to 8.6 (Pg. 23, lines 9-18; Pg. 8, lines 1-3; Pg. 24, lines 21-25). 
And although Rohde teaches the nuclease-mediated gene-editing of human fibroblasts, none of Rohde or Rohde (b) teach editing the at least one target nucleotide sequence of the at least one target gene in the fibroblasts cells comprises administering to the cells a Cas9 editing system comprising a Cas9 nuclease and a guide RNA (gRNA) (as in claim 15) and wherein the cells are from a mammalian subject generating at least on edited target nucleotide sequence of mammalian subject-specific induced pluripotent stem cells (as in claim 16). 
Before the effective filing date of the claimed invention, Howden et al. reported on the generation of gene-targeted iPS cell lines following a single electroporation of patient-specific fibroblasts using episomal-based reprogramming vectors and the Cas9/CRISPR system (Abstract) (as in claim 15). Specifically, Howden sought correct the disease-causing mutation in claim 16, in-part) with severe combined immunodeficiency (SCID) caused by mutations in the gene encoding adenosine deaminase (ADA). Howden notes that SCID patients could particularly benefit from a one-step protocol that facilitates the expedited generation of gene-corrected iPS cells because without early intervention, such as a bone marrow transplant, patients typically die within the first 1 to 2 years of life. Howden attempted to simultaneously reprogram and correct one of the disease-causing mutations in the ADA-SCID fibroblasts using a one-step protocol. The fibroblasts were derived from a patient who is a compound heterozygote: one allele has a C > T transition in exon 11 of the ADA gene (1,081C > T), and the second allele has an A > G transition in the 3-prime splice site of intron 3, resulting in a deletion of exon 4 from mature. Howden chose to correct the C > T transition in exon 11 using an sgRNA (short guide RNA) specific to the mutant, but not wild-type, exon 11 sequence of the ADA gene (Figure 4A). To facilitate gene correction Howden used a 175-bp single-stranded corrective ssODN, which was engineered to contain a single synonymous mutation within the Cas9 target site (Figure 4A). A total of 55 colonies were expanded and screened, with Cas9-induced modification of ADA exon 11 observed in 20 (36%) clones, as determined by Sanger sequencing of a 1.4-kb PCR product amplified from genomic DNA using primers flanking the target site. Gene targeting was detected in 3 (5%) clones, as evidenced by the loss of the disease-causing mutation and the presence of the synonymous mutation carried by the corrective ssODN. Genetic correction of the patient-specific mutation in exon 11 was observed in all three clones, without modification of the second allele, indicating that Cas9 preferentially favored the mutant exon 11 sequence (over wild-type). Expression of corrected ADA mRNA was also confirmed in all three gene-corrected iPS cell lines (as in claim 16) following total RNA extraction and RT-PCR to amplify the complete ADA transcript, which was then sequenced (Figure 4C). The two gene-corrected lines that did not carry the additional G > A transition were characterized further by teratoma formation, G-banding, and PCR analysis to detect residual reprogramming plasmids. Both clones formed teratomas comprising all three primary germ layers following injection into immunocompromised mice (Figure S3A), exhibited normal karyotypes (Figure S3B), and were found to be free of residual plasmid sequences (Figure S3C) (paragraph bridging Col. 1 and Col. 2 on pg. 1111- Pg. 1113, Col. 1, line 4).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the  
In the present situations, rationales A, B and G are applicable. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it prima facie obvious to substitute the generic complexation medium of Rohde for the complexation buffer of  Rohde (b) et al. having a pH of between 7.6 and 8.6 with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)." "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)."  It is further noted that when substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297,213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
Additionally, when taken with the teachings of Howden et al., one of ordinary skill in the art would have found it prima facie obvious to modify the teachings of Rohde and Rohde (b) in order to incorporate the ‘one-step’ reprogramming and editing protocol of Howden because Howden teaches the one-step protocol facilitates the expedited generation of gene-corrected 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 2
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013, previously cited), Rohde et al. (WO2014071219A1, Published 5/8/2015), hereinafter referred to as Rohde (b) and Howden et al. (Stem Cell Reports. 2015 Dec 8; 5(6): 1109–1118. E-Published 11/12/2015, previously cited) as applied to claims 1-2, 5-6, 8-10 and 15-16 above, and further in view of Ma et al. (Molecular and Cellular Biochemistry volume 389, pages 209–218(2014), previously cited) as evidenced by Thomas Scientific (previously cited).

The teachings of Rohde et al., Rohde (b) et al. and Howden et al. are relied upon as detailed above. However, none of Rohde et al., Rohde (b) et al. and Howden et al. teach the method of reprogramming further comprises the use of miRNAs to reprogram the fibroblasts into pluripotent stem cells (as in claim 3). Consequently, none of the aforementioned references teach wherein the composition comprises 5 to 40 pmoles/10 cm2 reprogramming miRNA (as in claim 4).
Before the effective filing date of the claimed invention, Ma et al. taught that pigs have similarities of organ size, immunology and physiology with humans. Porcine-induced pluripotent stem cells (piPSCs) have great potential application in regenerative medicine. in vivo and in vitro, including EB and teratoma formation (Abstract). Continuing, Ma teaches to test the role of microRNAs in cell reprogramming, they selected miR-302a, miR-302b, and miR-200c (as in claim 3), which have a crucial role in maintaining the characteristics of embryonic stem cells and in reprogramming mouse and human iPSCs.  Ma teaches they separately transfected 20 pmol of each group of miRNAs into the infected cells on D2 and D4 after the introduction of OSK (Oct 4/Sox2/Klf4) and then scored the AP-positive colonies at D15.  A transfection of each of the listed miRNAs would be a total sum of 60 (20 pmol *3 (miR-300a, miR-30b and miR-200c)) pmol. Note that Ma teaches culturing the infected cells in a 6 well plate. Per Thomas Scientific, see attached, a well in a 6 well plate has a growth area of 9.6 cm2. Thus, Ma teaches a reprogramming composition of 60 pmoles/9.6 cm2. Ma adds that the results indicated that miR-302a, miR-302b, and miR-200c could efficiently promote the induction of OSK-mediated piPSC (Pg. 215, Col. 1, para. 2; paragraph bridging Pg. 210 and Pg. 211). Moreover, Ma suggests the substitution of c-Myc for the miRNAs as a means to reduce the tumorigenicity of OSKM (Oct4/Sox2/Klf4/c-Myc) reprogrammed piPSCs.
Examiner notes that although this teaching by Ma is outside of the claimed range as set forth in claim 4 (5-40 pmols/10 cm2), MPEP 2144.05 (II) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).”  Absent evidence of a showing of criticality, the teachings of Ma render the limitations of claim 4 prima facie obvious. 
When taken with the combined teachings of Rohde et al., Rohde (b) et al. and Howden et al., wherein the combination teaches, inter alia, an mRNA mediated reprogramming of human primary fibroblasts into pluripotent stem cells with Oct4, Sox2 and Klf4, one of ordinary skill in the art would have found it prima facie obvious to include miRNAs in the method of reprogramming fibroblasts. The skilled artisan would have found it prima facie obvious to make this modification because Ma teaches miR-200c, miR-300a and miR-300b increased the reprogramming efficiency of OSK mediated reprogramming of fibroblasts into pluripotent stem cells. Additionally, the skilled artisan would have been sufficiently motivated to make this modification in order to substitute the miRNAs for c-Myc, which is known to induce tumorigenicity in OSKM derived pluripotent stem cells. 
Accordingly, the claimed invention is prima facie obvious.  

Prior Art Rejection 3
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013, previously cited), Rohde et al. (WO2014071219A1, previously cited) as applied to claims 1-2, 5-6, 8-10 and 15-16 above, and further in view of Poleganov et al. (Hum Gene Ther. 2015 Nov;26(11):751-66. E-published 10/1/2015, previously cited).
The teachings of Rohde et al., Rohde (b) et al. and Howden et al. are relied upon as detailed above. However, none of Rohde et al., Rohde (b) et al. and Howden et al. teach the cells are grown under conditions to increase levels of expression of endogenous pluripotency genes, and to limit the increase in levels of expression of innate immune response genes (as in claim 7).
Before the effective filing date of the claimed invention, and with respect to claim 7, Poleganov et al. investigated whether cotransfection of EKB-encoding mRNAs increases translation and combats immunogenicity of synthetic mRNA.  Towards this end, Poleganov et al. co-lipofected human foreskin fibroblasts (HFFs) with nonmodified synthetic mRNAs coding for EKB and enhanced GFP. As media supplementation with rB18R was shown to counteract IFN response during reprogramming with modified mRNAs, B18R mRNA was substituted by rB18R in the control samples (EKrB). Poleganov observed a three-fold higher GFP mRNA translation when cells were cotransfected with E3 and K3 mRNAs, which was elevated to a 4.6-fold induction by adding B18R mRNA or rB18R (Fig. 1A). To confirm these data and assess the kinetics of mRNA translation, Poleganov repeated the experiment with luciferase (Luc) mRNA. In all samples, translation peaked after 24 hr and was again clearly increased by EKB mRNAs or EKrB (Fig. 1B). Importantly, EKB addition massively extended Luc mRNA translation. Seventy-two hours after transfection, Luc expression was higher in samples with EKB compared with the 
When taken with the combined teachings of Rohde et al., Rohde (b) et al. and Howden et al., wherein the combination teaches, inter alia, an mRNA mediated reprogramming of human primary fibroblasts into pluripotent stem cells with Oct4, Sox2 and Klf4, one of ordinary skill in the art would have found it prima facie obvious to further transfect said cells with EKB-encoding mRNAs in the presence of rB18R. The skilled artisan would have found it prima facie obvious to make this modification because Poleganov specifically observed a reduction in RNA-related toxicity when cells were transfected with a combination of nonmodified reprogramming mRNAs (OCT4, SOX2, KLF4, cMYC, NANOG, and LIN28 [OSKMNL]) and immune evasion mRNAs (E3, K3, and B18R [EKB]) in the presence of rB18R. The skilled artisan would have been sufficiently motivated to make such a modification because Rohde identifies several therapuetic applications for the reprogrammed cells (see Rohde at Pg. 22, line 26+). Thus, the skilled artisan, seeking to reduce immunogenicity observed in synthetic mRNAs, would have found the modification prima facie obvious. 
Accordingly, the claimed invention is prima facie obvious.  
Prior Art Rejection 4
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rohde et al. al. (WO2013086008A1, Published 6/13/2013, previously cited), Rohde et al. (WO2014071219A1, Published 5/8/2015), hereinafter referred to as Rohde (b) and Howden et al. (Stem Cell Reports. 2015 Dec 8; 5(6): 1109–1118. E-Published 11/12/2015, previously cited) as applied to 1-2, 5-6, 8-10 and 15-16 above, and further in view of Koyanagi et al. (EP2202309A1, Published 6/30/2010, previously cited).

The teachings of Rohde et al., Rohde (b) et al. and Howden et al. are relied upon as detailed above. However, none of Rohde et al., Rohde (b) et al. and Howden et al. teach the reprogramming RNA cocktail further comprises miRNA and the miRNA comprises miRNA367, miRNA302a, miRNA302b, miRNA302c, and miRNA302d in a 1: 1: 1: 1: 1 molar ratio (as further in claim 11).
Before the effective filing date of the claimed invention, Koyanagi et al. taught a method of reprogramming comprising a comprising a step of nuclear reprogramming of the somatic cell with a nuclear reprogramming factor(s) in the presence of at least one miRNA, wherein the miRNA has a capacity to offer a higher nuclear reprogramming efficiency in the presence of the miRNA than in the absence of the miRNA (Abstract). In one embodiment, Koyanagi teaches the at least one miRNA is the -miR-302-367 cluster containing miR-302b, miR-302c, miR-302a, miR-302d, and miR-367 and at a ratio of 1: 1: 1: 1: 1 (Pg. 15-16, para. 136-137, Table 2; ‘Example 3’) (as in claim 11
When taken with the combined teachings of Rohde et al., Rohde (b) et al. and Howden et al., wherein the combination teaches, inter alia, an mRNA mediated reprogramming of human primary fibroblasts into pluripotent stem cells with Oct4, Sox2 and Klf4, one of ordinary skill in the art would have found it prima facie obvious to include miRNAs in the method of reprogramming fibroblasts because Koyanagi teaches miRNA has a capacity to offer a higher nuclear reprogramming efficiency in the presence of the miRNA than in the absence of the miRNA 
Accordingly, the claimed invention is prima facie obvious.  

Authorization to Initiate Electronic Communications 
	
The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632